Name: Commission Regulation (EC) No 2702/2000 of 11 December 2000 postponing for the year 2000 the decision date of the national authorities for certain operational programmes
 Type: Regulation
 Subject Matter: regions and regional policy;  plant product;  cooperation policy;  agricultural structures and production
 Date Published: nan

 Avis juridique important|32000R2702Commission Regulation (EC) No 2702/2000 of 11 December 2000 postponing for the year 2000 the decision date of the national authorities for certain operational programmes Official Journal L 311 , 12/12/2000 P. 0023 - 0024Commission Regulation (EC) No 2702/2000of 11 December 2000postponing for the year 2000 the decision date of the national authorities for certain operational programmesTHE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EC) No 2200/96 of 28 October 1996 on the common organisation of the market in fruit and vegetables(1), as last amended by Regulation (EC) No 1257/1999(2), and in particular Article 46 thereof,Whereas:(1) Commission Regulation (EC) No 411/97(3), as last amended by Regulation (EC) No 1923/1999(4), lays down detailed rules for operational programmes, operational funds and Community financial assistance.(2) Articles 5, 6 and 7 of Regulation (EC) No 411/97 set a time limit of 15 December for Member States to approve operational programmes of producer organisations and to notify producer organisations of the amount of the operational fund.(3) The ceiling on the amount of Community financial assistance granted to any individual producer organisation, set in Article 15(5) of Regulation (EC) No 2200/96, has been amended by Council Regulation (EC) No 2699/2000(5). Producer organisations have not been able to take this ceiling into account when submitting operational programmes for implementation in 2001.(4) Regulation (EC) No 1257/1999 provides a framework for the elaboration and implementation of rural development plans. According to Article 37(3) of Regulation (EC) No 1257/1999, consistency shall be ensured between these measures and measures in the common market organisations. Certain delays have occurred with respect to the time-frames for submission and approval of rural development plans set in Article 44(2).(5) Approval of operational programmes for implementation in 2001 can only be made adequately by taking into account the ceiling of financial assistance on operational funds and the contents of rural development plans. To enable Member States to approve operational programmes, the time limit of 15 December set in Articles 5(1) and (4), 6(2) and 7(2) of Regulation (EC) No 411/97 may be postponed.(6) The measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Fresh Fruit and Vegetables,HAS ADOPTED THIS REGULATION:Article 1For operational programmes to be implemented in 2001, Member States may accept requests for amendments from producer organisations, where the amendments take into account:- the maximum amount of financial assistance set in Article 15(5) of Regulation (EC) No 2200/96, and/or- approved rural development plans according to Regulation (EC) No 1257/1999.Article 2For the approval of new or amended operational programmes to be implemented in 2001 and for the notification of the maximum estimated amount of the Community contribution to the operational fund, Member States may postpone the deadline of 15 December 2000, applicable in accordance with Articles 5(1) and (4), 6(2) and 7(2) of Regulation (EC) No 411/97.Article 3This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 11 December 2000.For the CommissionFranz FischlerMember of the Commission(1) OJ L 297, 21.11.1996, p. 1.(2) OJ L 160, 26.6.1999, p. 80.(3) OJ L 62, 4.3.1997, p. 9.(4) OJ L 238, 9.9.1999, p. 11.(5) See page 9 of this Official Journal.